DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the last Office Action mailed on 04/22/2022, Applicant has canceled claim 8, amended claims 1, 4, 6 and 7. Accordingly, claims 1, 2 and 4-7 are currently pending in the subject application
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims are amended to correct typographical errors: 
This listing of claims will replace all prior versions, and listings, of claims in the application. Currently amended claims are shown with additions underlined and deletions in 

Claim 1. (Currently Amended) A motor drive apparatus comprising, 
a converter that receives an AC power from an AC power supply and supplies the AC power to a DC circuit; 
an inverter that converts power from the DC circuit into a variable frequency AC power, and drives a motor; 
a voltage drop detector circuit configured to detect a voltage drop of the AC power supply; 
a converter control circuit configured to control the converter; 
a DC voltage detector circuit configured to detect DC voltage of the DC circuit; 
an inverter control circuit configured to control the inverter, the inverter control circuit 
a rotation speed detector circuit configured to detect a rotation speed of the motor;
a speed reference setting circuit configured to set the rotation speed of the motor;
a first circuit configured to detect a speed deviation which is deviation from an output of the rotation speed detector circuit and an internal speed command outputted from the speed reference setting circuit; and 
a second circuit configured to control an output current of the inverter according to the output of the first circuit detecting the speed deviation, 
wherein[[,]]the speed reference setting circuit includes a correction circuit configured to correct an external speed command given from the outside, wherein the correction circuit is further configured to correct the external speed command according to a deviation between a detection value of the DC voltage detector circuit and a first reference value when a voltage drop signal is received from the voltage drop2Application No. 16/899,893Reply to Office Action of April 22, 2022 detector circuit, and set the corrected speed command as the output of the speed reference setting circuit, and 
wherein[[,]] the correction circuit corrects the external speed command in a direction to decrease an absolute value of the rotation speed of the motor during power running and corrects the external speed command in a direction to increase the absolute value of the rotation speed of the motor during regeneration.
Claim 2. (Previously Presented) The motor drive apparatus according to claim 1, wherein, the motor is used for a hoist.
Claim 3. (Cancelled).
Claim 4. (Previously Presented) The motor drive apparatus according to claim 1, wherein the first reference value is a rated DC voltage of the DC circuit.
Claim 5. (Currently Amended) The motor drive apparatus according to claim 1, wherein[[,]] the correction circuit corrects the external speed command in a direction to increase an absolute value of the rotation speed of the motor when the detected value of the DC voltage detector circuit exceeds a second reference value larger than the first reference value.
Claim 6. (Currently Amended) The motor drive apparatus according to claim 1, wherein[[,]] the speed reference setting circuit stops the correction of the external speed command when the voltage drop detection signal from the voltage drop detector circuit continues beyond a first set time, and outputs a protection request signal.
Claim 7. (Currently Amended) A motor drive apparatus comprising, 
a converter that receives an AC power from an AC power supply and supplies it to a DC circuit; 
an inverter that converts power from the DC circuit into a variable frequency AC power, and drives [[an]] a motor; 
a voltage drop detector circuit configured to detect a voltage drop of the AC power supply; 
a converter control circuit configured to control the converter; 
a DC voltage detector circuit configured to detect DC voltage of the DC circuit; 
an inverter control circuit configured to control the inverter, the inverter control circuit includes, 
a rotation speed detector circuit configured to detect a rotation speed of the motor, 
a speed reference setting circuit configured to set the rotation speed of the motor, 
a first circuit configured to detect a speed deviation which is deviation from an output of the rotation speed detector circuit and an internal speed command outputted from the speed reference setting circuit, 4Application No. 16/899,893 Reply to Office Action of April 22, 2022 
a second circuit configured to control an output current of the inverter according to the output of the first circuit detecting speed deviation, wherein [[,]] 
the speed reference setting circuit includes a correction circuit configured to correct an external speed command given from the outside, wherein 
the correction circuit is further configured to correct the external speed command according to a deviation between a detection value of the DC voltage detector circuit and a first reference value when a voltage drop signal is received from the voltage drop detector circuit, and set the corrected speed command as the output of the speed reference setting circuit, wherein[[,]]
the correction circuit corrects the external speed command in a direction to increase an absolute value of the rotation speed of the motor when the detected value of the DC voltage detector circuit exceeds a second reference value larger than the first reference value.
Claim 8. (Cancelled).

Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-2 and 4-7 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-2 and 4-7 filed on 06/12/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a speed reference setting circuit configured to set the rotation speed of the motor, a first circuit configured to detect a speed deviation which is deviation from an output of the rotation speed detector circuit and an internal speed command outputted from the speed reference setting circuit, a second circuit configured to control an output current of the inverter according to the output of the first circuit detecting speed deviation, wherein the speed reference setting circuit includes a correction circuit configured to correct an external speed command given from the outside, wherein the correction circuit is further configured to correct the external speed command according to a deviation between a detection value of the DC voltage detector circuit and a first reference value when a voltage drop signal is received from the voltage drop detector circuit, and set the corrected speed command as the output of the speed reference setting circuit, wherein the correction circuit corrects the external speed command in a direction to increase an absolute value of the rotation speed of the motor when the detected value of the DC voltage detector circuit exceeds a second reference value larger than the first reference value.
The closet references to the present invention are believed to be as follows: Notohara et al. (US 6198240 B1.) Notohara disclose a speed control circuit responsive to a calculated speed value and a speed command value for performing speed control of the motor through the inverter control circuit, and a DC voltage control circuit responsive to the output signal of the speed control circuit for controlling the DC voltage through the converter control circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846